Van Wyck, J.
Plaintiff’s alleged cause is for goods sold and delivered at an agreed price, and the answer “ denies that defendant has any knowledge or information.sufficient to form a belief as to the truth of any of the allegations contained in the complaint.” This answer was adjudicated frivolous by the order appealed from. This form of denial is expressly authorized by section 500 of the Code, which is in the exact language of section 149 of the old Code. In Grocers' Bank v. O'Rorke, 6 Hun, 18, the answer stated “that defendant has no knowledge or information sufficient to form a belief as to the truth of any of the allegations in said complaint contained,” and the order of Special Term' directing judgment *623for plaintiff on the ground that this answer was frivolous was reversed. This case is cited and followed in Robert Gere Bank v. Inman, 51 Hun, 97, where the answer simply contained a “ denial of any knowledge or information sufficient to form a belief as to the truth of the allegations of the complaint,” and in which Follett, J., says: “ A denial of knowledge or information sufficient to form a belief as to the truth of an allegation is authorized by section 500 of the Code.” This case is affirmed in 115 N. Y. 650, on opinion of the General Term. The order herein appealed from, and which directed judgment for plaintiff on the answer as frivolous, must be reversed, with ten dollars costs.
Ehrlich, Ch. J., and Newburger, J., concur.
Order reversed, with ten dollars costs.